Proceeding pursuant to CPLR article 78 to review the respondent’s determination, dated June 8, 1978, which, after a hearing, suspended petitioner’s special on-premises liquor license for 30 days and imposed a $1,000 bond claim. Determination confirmed and petition dismissed on the merits, with costs. There was substantial evidence to support the determination and, under the circumstances of this case, the penalty was not excessive (see Matter of Pell v Board of Educ., 34 NY2d 222). Hopkins, J. P., Suozzi, Rabin and Shapiro, JJ., concur.